Citation Nr: 0000873	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-23 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD), on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
10 percent rating for the veteran's PTSD.  In November 1997, 
the veteran testified at a personal hearing at the RO.  In 
January 1998, the RO granted a 50 percent rating for the 
veteran's PTSD. 

The Board remanded the case to the RO in July 1998 for 
additional development.  In April 1999, the RO granted a 70 
percent evaluation for the PTSD, effective October 3, 1996, 
the date of the original claim for entitlement.  

Although the veteran's evaluation has been increased to 70 
percent disabling in the April 1999 post-remand rating 
decision, this is not the maximum amount, and there is no 
documentation from the veteran indicating he desired to limit 
his entitlement to 70 percent evaluation.  In AB v. Brown, 6 
Vet. App. 35 (1993) the United States Court of Appeals for 
Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) held that a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum available 
benefits is awarded."  Id. at 38.   Accordingly, this issue 
is properly before the Board.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by impairment in the 
ability to establish and maintain effective relationships, 
and to obtain or retain employment, but he is not virtually 
isolated from the community, does not have totally 
incapacitating psychoneurotic symptoms, and is not 
demonstrably unable to obtain and retain employment due to 
PTSD; occupational and social impairment with deficiencies in 
most areas is shown, but the evidence does not demonstrate 
total occupational and social impairment.


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the severity of his 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet. App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the VA to assist in the development 
of the appellant's claim has been satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1991).  Furthermore, he was not prejudiced by the RO's 
referring to his claim as an "increased rating" although 
the appeal has been developed from his original claim for 
service connection filed in October 1996.  Upon review of the 
procedural history, it is found that throughout the pendency 
of the appeal, based on his testimony and evidence received 
as a result, the RO issued its 70 percent evaluation, to be 
effective from the time that original entitlement for PTSD 
arose in October 1996.  Thus there is no need to discuss 
whether the RO properly issued staged ratings in this matter.  
See Fenderson v. West, 12 Vet. App. 119 (1999)

I.  Factual Background

The veteran served in Vietnam from August 1968 to August 
1969.  He was awarded a Combat Infantry Badge, a Vietnam 
Service Medal with two Bronze Service Stars and a Vietnam 
Campaign Medal with 60/device, among other awards.  He is 
also noted to have sustained a superficial fragment wound to 
the right knee in September 1968, for which he is service 
connected.

VA medical center (VAMC) treatment records dated from 1993 
showed that the veteran regularly attended therapy beginning 
in July 1993 when he was screened for "racing feelings, 
anxiety, nightmares, hypervigilant."  He was treated with 
therapy and medication for PTSD, social phobia, and simple 
phobia, as noted in September 1993.  His symptoms were noted 
to include a great deal of anxiety, plus depressive 
cognitions and behaviors.  He was noted to be married, and 
apparently had anxiety when his wife was away, as described 
in September 1993.  Vocationally, he was described as able to 
do well in one on one business dealings with customers, but 
didn't like to socialize and go to parties, as noted in 
November 1993.  

The report from a January 1997 psychiatric evaluation gave a 
history of the veteran having attended college shortly after 
being discharged from service.  He gave the reason for 
attending college as due to his feeling unable to hold down a 
job because he felt "too racy."  He described having 
significant nightmares and being unable to work during that 
time.  He eventually did obtain a bachelor's degree in 
science, and taught school for three months; however, this 
became too distressful as he was extremely irritable with his 
students.  After he quit that job, he found sales work later 
on, working briefly with different companies.  For the last 
20 years he has been working in one sales job, with minimal 
office detail.  He was said to report to an office once every 
two weeks or so.  The rest of the time, he was said to work 
independently out of his house, with typically daily visits 
with his customers.  He was said to have long term 
relationships with these customers.  He described that the 
work has been waning and that he has been unable to get more 
sales.  This job was said to afford him contact with people, 
many of whom he has known for years at this point.  Other 
significant events were described as marrying around 1980 and 
raising his wife's children from another man.  He considered 
these children to be his own.  

Subjective complaints again included that he is too "racy."  
He reported that he has great difficulty sleeping due to 
being overly aroused, particularly after discussions about 
Vietnam.  He also described being very irritable, causing 
great distress to his family during periods.  He reported 
that "I know I'm not easy and my wife knows that too."  He 
reported being extremely anxious regarding his current job 
situation, with a sense of foreshortened future regarding it.  
He described his company as being vulnerable, and this caused 
him great distress, as he believed he would be unable to 
function in more traditional sales work in an office 10 to 12 
hours a day.  He was observed to get excited and more rapid 
in his speech, describing how he would get very "racy" if 
he had to be in an office.  

Objective findings from the January 1997 VA examination 
included thinking about his war experience, and in discussing 
the traumatic events, he claimed to be able to hear 
screaming, although he denied actual flashbacks in which he 
is unaware of where he is.  He reported being extremely 
distressed when discussing events in the war and in seeing 
certain Vietnam movies.   The veteran described avoidance 
symptoms and reported not describing war-related events to 
his wife until only recently, wishing to avoid that.  He 
reported having periods of diminished interest in activities 
and feeling detached from his family.  He had minimal contact 
with his brother and limited contact with his mother, 
although he spoke with her once a week by phone.  He 
demonstrated constricted range of affect, and spoke with 
constricted voice.  He reported a sense of foreshortened 
future, and that he expected to lose his job soon, and 
indicated that he felt that way regarding his job for about 
six years.  He reported difficulty sleeping and staying 
asleep, particularly when watching war movies or discussing 
Vietnam, including writing about his stressors.  He described 
continued outbursts of irritability that has been at times 
violent in the past, but he has never endangered his own 
family.  He also endorsed difficulty concentrating and 
described his mind jumping from one topic to another at a 
very fast race, self described as "racy."  He also endorsed 
marked symptoms of hypervigilance such as sitting with his 
back to a wall in restaurants, and of having slept with a 
loaded gun under the bed, only ending that behavior out of 
concern for his toddler grandson's safety.  He also reported 
checking windows and doors before bed, and having exaggerated 
startle response to fireworks.  He did not endorse any 
current symptoms of substance abuse.  

He complained that if he had not been in the war, he would 
have done much better financially.  He gave a history of 
having been accepted into law school and business school, but 
felt unable to attend, secondary to "racy" feelings.  He 
also gave a history of his irritability and difficulty to 
engage as resulting in great marital distress, which led to 
counseling on and off since 1980.  He was noted to have done 
well in college.  Based upon his reported symptoms, the 
examiner did opine that these symptoms have likely impaired 
his ability to earn a living, as he is unable to pursue sales 
tasks that would make him more gainfully employed.  In fact, 
he was noted to have worked for 20 years in the same job, 
citing the flexibility and independence in his schedule.  He 
was noted to spend his time alone doing the job, and to work 
out of his home the vast majority of the time, with visits to 
clients scattered throughout the day.  He reported having one 
friend for the past 25 years.  He also had friends through 
his wife and through church.  PTSD, chronic (in partial 
remission) was diagnosed.  His Global Assessment of 
Functioning (GAF) was 60.

In a letter dated in January 1997, the veteran's readjustment 
counseling therapist reported that he had known the veteran 
since November 1996, when he first sought counseling services 
at the Hartford Vet Center.  He indicated that the veteran's 
experiences in Vietnam of death and injury, combined with a 
sense of fear and helplessness, resulted in him having 
significant readjustment difficulties after service.  He had 
difficulty in many employment positions, especially around 
authority issues, and his marital relationship had a long 
history of difficulties.  In the letter the therapist noted 
that the veteran's PTSD was of such severity that his ability 
to establish and maintain effective or favorable social 
relationships was substantially impaired and there was severe 
industrial impairment as a result of his reliability, 
flexibility and efficiency levels.  PTSD, chronic was 
diagnosed, social isolation and under employed was diagnosed.  
His GAF was noted to be 43.

The veteran and his wife testified at a personal hearing at 
the RO in November 1997.  His wife asserted that he does not 
sleep well at night and that he has nightmares.  She 
testified that he dislikes crowds, and is very rude to 
unannounced visitors, including family members, to the point 
where his parents no longer visit him on holidays.  Included 
in the veteran's testimony is an admission that he is no 
longer in current treatment, and gave the reason as his 
unhappiness with treatment procedures.  He described his lone 
improvement in that he no longer carries guns.  He described 
being able to deal with people on a one on one basis in his 
sales job, although he considered himself underemployed.  He 
testified that he made around $32,000.00 the previous year, 
described his job duties as generally involving seeing 
between three to six clients a week, and indicated that his 
schedule was rather flexible.  

In a letter dated in September 1998, the veteran's 
readjustment counseling therapist stated that the veteran 
continued to receive treatment at the Hartford Vet Center, 
including weekly PTSD support group and individual 
counseling.  He was said to continue having significant 
readjustment difficulties because of his military service and 
combat experiences, and that he continues to work in a very 
"sheltered" situation; with the flexibility of being on the 
road, making his own hours and working from home allowing him 
to maintain his current position, even while not performing 
at full potential.  He was noted to be able to isolate 
himself vocationally, in an effort to avoid the demands and 
stress of competitive full time employment.  The letter goes 
on to describe the veteran as continuing to have limited 
social interactions beyond the few activities he participates 
in with his wife, and that he has no friends.  Identical to 
the letter this counselor drafted in 1997, PTSD, chronic, 
social isolation and under employed was again diagnosed and 
his GAF was again noted to be 43.

VA treatment notes from 1996 to 1998 revealed treatment for 
complaints other than PTSD symptoms.  

The report from a VA examination in February 1999 gave a 
history of the veteran having worked for 18 years for the 
same company selling electronic equipment.  He said that he 
did not have much pressure from this kind of work for the 
past 18 years and thus was able to survive and be employed 
all this time.  However, he indicated that this company went 
under new management, and he is expected to do much more and 
feels that he cannot take that much stress and is afraid that 
he is going to lose his job.  

His present complaints included being constantly tormented by 
experiences from the Vietnam War, including flashbacks and 
nightmares that occur about 2 to 3 times a month.  He 
described experiencing high anxiety and "shakes" nearly 
every day.  He was said to be hypervigilant and feels that 
other people might harm him and remains like that nearly 
every day.  He said that he avoids crowds, noises, and is not 
really able to deal with people very well.  Consequently he 
was said not able to deal with stress, either at work or at 
home and can get easily angered and nearly becomes violent.  
However, he denied being violent or having any suicidal or 
homicidal ideas.  He described having good and bad days but 
the underlying condition is chronic in nature.  He has had no 
particular treatment, although  he was put on Prozac one 
time, which caused hallucinations, and he stopped taking it.  
A recent history of treatment at West Haven VA was noted.  

Subjective complaints included anxiety and feeling aggravated 
all the time.  He described that he lives in a state of quiet 
desperation all the time.  Several times he has the shakes.  
He had panic attacks approximately 1 to 2 times a month.  He 
described frequently hearing his fellow soldiers screaming 
out for help, and he becomes very distressed.  He also was 
hypervigilant and has a number of guns in the house, in case 
someone is out to get him.  He denied homicidal or suicidal 
ideations.  He also had avoidance behavior, and avoids 
people, noises and any situation where he might get into 
confrontation.  Therefore he cannot take any pressure and 
also dislikes confined rooms.  He described a sense of 
foreshortened future and does not trust anybody.  The veteran 
did not have impairment in thought processes or 
communication; although the voices could be quite vivid, and 
border towards hallucinations.  The examiner did not think 
the veteran has any formal hallucinations, however.  The 
veteran was said to feel paranoid all the time, but admitted 
this is because of imagination, rather than a specific 
feeling that someone is trying to get him.  

He had no inappropriate behavior, no suicidal or homicidal 
thoughts, was able to maintain personal hygiene and showed no 
memory loss or impairment.  He presented no obsessive or 
ritualistic behavior and the rate and flow of speech was 
normal.  He described panic attacks once or twice a month.  
His mood was depressed and anxious.  He said that he easily 
loses control.  He was able to control himself during the 
examination.  There was some sleep impairment, particularly 
after a hard day.  He gave a history of feeling "racy;" 
feeling depressed and this was speculated as a possible mild 
bipolar disorder.  The veteran was deemed competent to handle 
finances.  The diagnoses rendered included PTSD; rule out 
bipolar disorder, type II; rule out psychotic illness.  His 
GAF score was 35.  

The summary included the assessment that the veteran 
continually reexperiences his combat stressors in the form of 
hearing voices and seeing things.  He was also said to have 
behavioral avoidance of situations that remind him of the 
war, particularly in dealing with confrontations.  He was 
said to have sense of foreshortened future and isolation.  He 
was said to satisfy the criteria for PTSD, but also probably 
suffers some bipolar disorder type II, which needs to be 
ruled out.  However symptoms of PTSD do not appear secondary 
to this.  He was also said to have some associated 
depression, secondary to PTSD symptoms.  His current GAF 
score was 35, because he has severe symptoms with some 
impairment in reality testing and communication secondary to 
PTSD, and is unable to work with people or deal with 
stressful situations and isolates himself.  His life was also 
said to be governed by ideas that others are trying to get 
him, although he was aware that this is his imagination and 
not a full fledged delusion.  Judgment and thinking can be 
seriously impaired, particularly when he feels threatened.  
He was described as only able to hold a very low level job 
and live with his very supportive wife.  He was described as 
having few friends and unable to integrate in society.  In 
summary, he was said to suffer from severe PTSD.  

The social and industrial survey noted a history of the 
veteran having obtained a bachelor's degree and briefly 
teaching for about 3 or 4 months, and quit because he lacked 
patience with the students.  Employment in equipment repair 
from 1978 to 1981 was given, with him subsequently being 
fired after a "brawl" with a manager.   The lengthy 
vocational history at his current place of employment from 
1982 to present was noted, with earnings between $25,000.00 
to $33,000.00 per year with bonuses.  He expressed that the 
long term owner of the company died, and his customers were 
leaving the state, and he was now required to cover more 
territory.  He described having to drive about 200 to 250 
miles per day, and having "road rage" driving long 
distances.   He indicated that he finds himself hoping nobody 
will answer when making a sales call.  He expressed deep 
concern that his job may be phased out, and concern over his 
financial status if he loses his job, indicating that he may 
have much difficulty obtaining new employment.  

Socially, he was noted to be married 21 years, and described 
his wife as being extremely supportive, and his "soul 
mate."  Activities he enjoyed were described as "sub 
solitary" such as spending time on his computer or doing 
chores around the house.  He refused to answer the phone, 
saying he doesn't like to talk with people on the phone.  He 
claimed to have no friends, but acknowledged that he attends 
church services weekly.  He denied socializing with other 
church members and refused to become involved with a Bible 
study group.  The social worker's assessment was that the 
veteran's chronic PTSD symptoms have clearly contributed to 
his significant employment and social dysfunction and 
impairment in his life.  
  
II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In Fenderson the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
assigned a 70 percent rating for service connection for PTSD 
effective from October 1996, and the Board will consider the 
evidence of record since that time in evaluating the 
veteran's claim.  

New rating criteria for psychiatric disabilities were 
promulgated and have been in effect since November 7, 1996.  
Pursuant to the holding of the Court in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Rhodan v. West, 12 
Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for a disability rating in excess of 70 
percent from November 7, 1996, forward under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to November 7, 1996, the 
Board cannot apply the revised mental disorder rating 
schedule. 

The RO considered the veteran's claim for a disability rating 
in excess of 70 percent for his service-connected PTSD both 
under the criteria for evaluating the degree of impairment 
resulting from a mental disorder prior to revisions to that 
criteria which were made in November 1996 (see Hearing 
Officer's decision, dated January 1998) and under the revised 
criteria in the VA Schedule for Rating Disabilities.  
Moreover, the veteran was given an opportunity to respond.  
Accordingly, he will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the old diagnostic criteria for rating psychiatric 
disorders, in effect prior to November 7, 1996, a 70 percent 
rating will be assigned when the ability to establish and 
maintain effective relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran is demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that each of the criteria for a 100 percent rating is a 
separate and independent basis for an award of a total 
disability rating under code 9400 et seq.

Under the new rating criteria, effective November 7, 1996, a 
70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Codes 9400-9434.

Following a review of the evidence of record, the Board finds 
that the veteran does not warrant a rating in excess of 70 
percent rating under either the old or the new criteria, as 
outlined above.  On VA examination and Social and Industrial 
survey in February 1999, his social relationships were noted 
to be severely impaired and he was described as only able to 
hold a very low level job, secondary to his chronic and 
severe PTSD symptoms.  He was found to continually 
reexperience his combat stressors in the form of hearing 
voices and seeing things, which tormented him.  He was also 
said to have behavioral avoidance of situations that remind 
him of the war, particularly in dealing with confrontations.  
He was said to have sense of foreshortened future and 
isolation.  He very uncomfortable in crowded public places 
and in social situations and the record reveals that his work 
situation was unique, in that he had a flexible schedule 
where he could work from home, and could meet clients on an 
individual basis.  

The evidence does not show that he meets the criteria for a 
100 percent rating under either the old or the new rating 
criteria.  Under the old criteria, it is not shown that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The record reflects that he has been married to 
his wife for many years, has children, and has relations with 
his family.  He is involved with the church, has 
acquaintances, and keeps in touch with long term sales 
customers.  He does not have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, nor does he have disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  On VA 
examination of February 1999, the veteran did not have 
impairment in thought processes or communication; nor any 
formal hallucinations, no inappropriate behavior, no suicidal 
or homicidal thoughts, was able to maintain personal hygiene 
and showed no memory loss or impairment.  He presented no 
obsessive or ritualistic behavior and the rate and flow of 
speech was normal.  Moreover, it is not demonstrably shown 
that he is unable to obtain or retain employment due to PTSD.  
Although the VA examiner noted there was vocational 
impairment, and he was forced to work a modified work 
schedule, the evidence overall showed the veteran able to 
maintain substantial gainful employment in the same job for 
nearly 20 years.  The January 1997 VA examiner also noted 
that the veteran's PTSD likely impaired his ability to earn a 
living; however, he had worked for 20 years in the same job.  
Hence, the Board finds that the veteran does not exhibit 
symptoms of any of the criteria for a 100 percent rating 
under the old rating criteria.

Likewise, under the new diagnostic criteria, total social and 
industrial impairment is not shown.  Gross impairment in 
thought processes or communications, persistent delusions or 
hallucinations are not shown.  On VA examination in January 
1997, while the veteran described continued outbursts of 
irritability that had been at times violent in the past, he 
reported that he never endangered his own family.  On VA 
examination in February 1999, objective findings included 
that there were no disturbances of mental stream, thought or 
perception.  Speech and communication were normal.  There is 
no evidence of grossly inappropriate behavior; on examination 
no unusual mannerisms or behaviors were noted.  There is no 
indication that the veteran poses a persistent danger of harm 
to himself or others.  There is no evidence that he cannot 
perform tasks of daily living, including personal hygiene; on 
examination in February 1999, hygiene was normal.  
Furthermore, the examination found no disorientation of time 
or place and no memory loss.  In short, the veteran does not 
objectively exhibit symptoms of any of the criteria for a 100 
percent rating under the new rating criteria.  

The Board has also considered the November 1997 testimony of 
the veteran and his wife and finds that the testimony further 
supports the currently assigned 70 percent evaluation, in 
that it further establishes his ability to maintain 
substantial gainful employment and to maintain social 
contacts with between 3 to 6 customers per week.  Hence, the 
preponderance of the evidence is against his claim.


ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

